Citation Nr: 1025381	
Decision Date: 07/08/10    Archive Date: 07/19/10

DOCKET NO.  09-00 402	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, 
Louisiana


THE ISSUE

Entitlement to an evaluation in excess of 40 percent for service-
connected lumbosacral strain with degenerative changes.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and Appellant's Spouse


ATTORNEY FOR THE BOARD

C. M. Powell, Counsel

INTRODUCTION

The Veteran had active service from May 1968 to May 1971.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a December 2005 rating decision of the St. Louis, 
Missouri Regional Office (RO) of the Department of Veterans 
Affairs (VA) that continued a previously assigned 40 percent 
evaluation for the Veteran's service-connected lumbosacral strain 
with degenerative changes.  During the pendency of this appeal, 
the Veteran's claims file 
was transferred to the jurisdiction of the New Orleans, Louisiana 
RO, which has certified the case for appellate review.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Court has held that where the veteran claims that a 
disability is worse than when originally rated, and the available 
evidence is too old to adequately evaluate the current state of 
the condition, the VA must provide a new examination.  Olsen v. 
Principi, 3 Vet. App. 480. 482 (1992), citing Proscelle v. 
Derwinski, 2 Vet. App. 629, 632 (1992).

The Department of Veterans' Affairs must make reasonable efforts 
to assist the veteran in obtaining evidence necessary to 
substantiate the claim for the benefit sought unless no 
reasonable possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A(a)(West 2002); 38 
C.F.R. § 3.159(c)(d) (2009).  Such assistance includes the 
obligation to obtain ongoing treatment records while a claim is 
pending.  Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  
Records generated by VA facilities that may have an impact on the 
adjudication of a claim are considered in the constructive 
possession of VA adjudicators during the consideration of a 
claim, regardless of whether those records are physically on 
file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992).  

During his February 2010 videoconference hearing, the Veteran 
indicated that he regularly sought treatment for his back at the 
Alexandria VA Medical Center in Pineville, Louisiana. (Transcript 
(T.) at page (pg.) 10.)   Thereafter, in March 2010, the Board 
received VA outpatient treatment records dated in December 2009, 
January 2010, and February 2010 that were submitted by the 
Veteran.  However, such records are difficult to read.  Moreover, 
in reviewing the record, the Board observes that the Veteran's 
claims file does not contain any VA treatment records since 2007.   
Because such records may contain information that would be 
helpful in rating the Veteran's low back claim, the Board finds 
the RO should make a reasonable effort to locate and associate 
with the Veteran's claims file, any outstanding VA treatment 
records pertaining to the Veteran. 

The Veteran asserts that his service-connected low back 
disability has worsened since his last VA examination in 
September 2005.  The record also does not contain any other 
clinical evidence that is responsive to the rating criteria used 
to rate the Veteran's low back disability.  Therefore, the Board 
finds that a new VA examination is necessary to determine the 
current nature and extent of the Veteran's service-connected low 
back disability.  Such information would be useful in the de novo 
adjudication of the Veteran's claim.

The Veteran must be advised of the importance of reporting to the 
scheduled examination and of the possible adverse consequences, 
to include the denial of his claim, of failing to so report.  See 
38 C.F.R. § 3.655 (2009).

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and request that he 
furnish the names, addresses, and dates of 
treatment of all medical providers from 
whom he has received treatment for his 
service-connected low back disability since 
August 2004.  After securing the necessary 
authorizations for release of this 
information, the RO should seek to obtain 
copies of all treatment records referred to 
by the Veteran, not already of record.  

2.  All pertinent treatment records from 
the Alexandria VA Medical Center, and any 
other applicable VA treatment facility, 
should be obtained and associated with the 
Veteran's claims file, to particularly 
include those dated from August 2004.  If 
no records are available, it must be so 
indicated in the claims file.

3.  Schedule the Veteran for a VA 
examination with the appropriate specialist 
to determine the current severity of his 
service-connected low back disability.  The 
claims folder must be made available to the 
examiner to review in conjunction with the 
examination.  All pertinent pathology found 
on examination should be noted in the 
report of the evaluation.

All indicated studies, including range of 
motion testing, should be conducted.  The 
examiner should comment on any additional 
functional impairment due to pain, and the 
pathology associated with pain should be 
described.  With respect to the subjective 
complaints of pain, the examiner should be 
requested to specifically comment on 
whether pain is visibly manifested on 
movement of the joints, the presence and 
degree of, or absence of, muscle atrophy 
attributable to the service-connected 
disability and the presence or absence of 
any other objective manifestation that 
would demonstrate disuse or functional 
impairment due to pain attributable to the 
service-connected disability.
	
The examiner should also opine whether is 
it least likely as not that the 
degenerative disc disease diagnosed on VA 
examination in September 2005 and in a 
February 2010 VA outpatient treatment 
record are etiologically related to the 
Veteran's active service or service-
connected lumbosacral strain.

Additionally, the examiner should be asked 
to opine whether or not the degenerative 
disc disease has any symptoms that are 
distinct and separate from the chronic 
lumbar strain.  Manifestations of the 
degenerative disc disease should be 
distinguished from the service-connected 
chronic lumbosacral strain, to the extent 
reasonably feasible.  If there is no 
relationship between any degenerative disc 
disease and the service-connected chronic 
lumbosacral strain disability that should 
also be specifically stated in the report.

The claims folder should be made available 
to the examiner.  The rationale for all 
opinions expressed should be set forth in 
detail.

4.  Following completion of the above, the 
issue on appeal should be readjudicated.  
If the benefit sought remains denied, the 
Veteran and his representative should be 
issued a supplemental statement of the case 
and afforded the appropriate opportunity to 
respond.  Thereafter, the case should be 
returned to the Board, as necessary.

The appellant has the right to submit additional evidence and 
argument on the 


matters the Board has remanded.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).



_________________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


